 
Exhibit 10.1
 
 
[worlds.jpg]









FOR IMMEDIATE RELEASE:
Press Contact: Lauren Monroe 212.584.4330 lmonroe@5wpr.com


 
WORLDS.COM: PIONEER OF 3D VIRTUAL WORLDS ANNOUNCES NEW BOARD MEMBER FROM GOOGLE


New Board Member Expected to Help Drive 3D Growth


Boston - May 19, 2008 - Worlds (www.Worlds.com) (OTCBB: WDDD), the pioneer
platform in 3D virtual communities announced today the appointment of a new
non-executive board member; Thomas Duterme. Mr. Duterme is currently a New
Business Development Manager who assesses new business opportunities at Google.
Joining Worlds’ board, it is expected that he will help to drive the expansion
of the Company’s pioneering patented 3D technology.


Founded in 1994, Worlds is preparing to release its newly updated and enhanced
3D platform, with a new rendering engine and micro-economy platform. In Worlds,
users create avatars that navigate through virtual worlds as well as build their
own worlds on a P2P network.  The Company is building on existing formats to
improve entertainment, socializing, and marketing capabilities in the 3D online
environment.


“Tom’s addition to the board adds a new perspective and strategic position for
the Company,” stated Thom Kidrin, CEO of Worlds.com.  “Tom’s broad knowledge and
experience in China will add insight and value to an explosive growth market
that Worlds is preparing to enter. Tom has a unique understanding of how the 3D
market is evolving as well as exposure to new business opportunities that will
enhance Worlds value proposition in the expansion and development of 3D virtual
worlds.”


“I have joined Worlds’ board after careful consideration and review of their
pioneering legacy in 3D, their patents and long- term growth opportunities. I
see a number of clear points of differentiation in what Worlds offers in respect
to other competitors and how to leverage their technology with a range of
existing relationships and strategic opportunities for 3D around the world,”
said Tom Duterme.


Mr. Duterme has an MBA from MIT Sloan and is fluent in Mandarin and French, and
has lived in China, Japan, France, Belgium, and the U.S.


Worlds holds US patents, 6,219,045 and 7,181,690 B1, for multi- user server
technology for 3D applications which provides a highly scalable architecture for
a three-dimensional graphical, multi-user, interactive virtual world system.


About Worlds:
Worlds.com was founded in 1994 and utilizes its patented 3D technology in
partnership with brand leaders in specific market segments to offer 3D
multi-user environments that have interactive Avatars, rich media graphics, text
chat, voice-to-voice chat, video and e-commerce.  The 3D communities allow
visitors to interact with each other, teleport throughout the Worlds environment
as well as participate in shared experiences. Besides partnering with existing
content providers that have strong brands and an existing following, Worlds also
encourages individuals to create their own virtual spaces, communities and
unique Avatars with easy-to-use tools. Worlds was, and remains, true “social
networking” well before the term became mainstream.



--------------------------------------------------------------------------------




Forward Looking Statements


This release contains certain forward-looking statements and information
relating to Worlds that are based on the beliefs of Worlds' management, as well
as assumptions made by and information currently available to the Company. Such
statements reflect the current views of the Company with respect to future
events including estimates and projections about its business based on certain
assumptions of its management, including those described in this Release. These
statements are not guarantees of future performance and involve risk and
uncertainties that are difficult to predict, including, among other factors,
changes in demand for the Company's services and products, changes in
technology, competition and liquidity problems. Additional risk factors are
included in the Company’s public filings with the SEC. Should one or more of
these underlying assumptions prove incorrect, actual results may vary materially
from those described herein as hoped, anticipated, believed, estimated,
preparing or expected. The Company does not intend to update these
forward-looking statements.




###
 

--------------------------------------------------------------------------------



